                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF 'TEXAS
                                    AMARILLO DIVISION

UNITED STATES OF AMERICA                              $
                                                      $
    Plaintiff,                                        $
                                                      $
V                                                     $                2:20-CR-18-Z-BR-1
                                                      $
JOHN YNOJOSA                                          $
                                                      $
    Defendant.                                        $


                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

           On March 18, 2020, the United States Magistrate Judge issued a Report                    and

    Recommendation Concerning Plea       of Guilty ("Report and Recommendation") in the above

    referenced cause. Defendant John Ynojosa filed no objections to the Report and Recommendation

    within the fourteen-day period set forth in 28 U.S.C. $ 636(bxl). The Court independently

    examined all relevant matters of record in the above referenced cause-including the elements of

    the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement-and thereby

    determined that the Report and Recommendation            is correct. Therefore, the Report      and

    Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

    hereby FINDS that the guilty plea of Defendant John Ynojosa was knowingly and voluntarily

    entered; ACCEPTS the guilty plea of Defendant John Ynojosa; and ADJUDGES Defendant John

    Yno.josa guilty of Count One in violation   of l8 U.S.C. $$ 922(g)(1)   and 92a@)Q). Sentence   will

    be imposed in accordance with the Court's sentencing scheduling order.


           SO ORDERED,       April   ?   ,2020



                                                          MA          J.    KA SMARYK
                                                                 D STATES       ISTRICT JUDGE
